977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Hayward DRUMMOND, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5179.
United States Court of Appeals, Sixth Circuit.
Oct. 14, 1992.

Before RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
William Drummond filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in which he challenged the constitutionality of a 1990 sentence for bank robbery.   The district court denied the relief sought and this appeal followed.


3
Upon consideration, we find no merit to the appeal.   Drummond's various claims for relief center around his contention that prior unconstitutional convictions were improperly used in the calculation of his sentence.   The record reflects Drummond waived these objections in open court, with counsel, in exchange for the government's promise not to oppose a sentence at the lower end of the guideline range.   Drummond's related claims involving ineffective assistance of counsel, involuntary guilty plea and illegal sentence are patently meritless.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.